COURT OF APPEALS
                                          FOR THE
                                  THIRD DISTRICT OF TEXAS
                              P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                           (512) 463-1733




Date:            August 9, 2013

Case Numbers: 03-13-00481-CV & 03-13-00506-CV
Trial Court No.: D-1-GN-12-001729

Style:           In re David Lauer


The enclosed opinion was sent this date to the following persons:


 The Honorable Rhonda Hurley                        The Honorable David A. Escamilla
 District Judge, 98th District Court                County Attorney
 Travis County Courthouse                           Travis County
 P.O. 1748                                          P. O. Box 1748
 Austin, TX 78767                                   Austin, TX 78767-1748
 * DELIVERED VIA E-MAIL *
                                                    The Honorable Rosemary Lehmberg
 Mr. David Lauer                                    District Attorney
 Inmate No. 1069082                                 Travis County Courthouse
 Alfred D. Hughes Unit                              P. O. Box 1748
 Route 2, Box 4400                                  Austin, TX 78767
 Gatesville, TX 76597                               * DELIVERED VIA E-MAIL *

 The Honorable Billy Ray Stubblefield               The Honorable Amalia Rodriguez-Mendoza
 Administrative Judge                               Civil District Clerk
 Williamson County Courthouse                       Travis County Courthouse
 405 Martin Luther King, Box 2                      P. O. Box 1748
 Georgetown, TX 78626                               Austin, TX 78767
 * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *